Case 17-81515-TLS         Doc 61    Filed 10/29/20 Entered 10/29/20 11:32:26               Desc Main
                                    Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:
                                                           CASE NO. BK 17-81515-TLS
 STEPHEN LEE CLOUSE,                                       CHAPTER 7

                                     Debtor(s).


                                               ORDER

       This matter is before the Court on the motion to file proof of claim out of time by creditor
Janet Clouse (Fil. No. 58). No objection was filed. Donald A. Roberts represents the movant.

       The motion is granted.

        The movant is the ex-wife of the debtor. Under the terms of the parties’ pre-petition decree
of dissolution of marriage, the debtor was ordered to pay her $94,827 as a property settlement. The
debtor filed this Chapter 7 bankruptcy petition in October 2017, and the movant filed an adversary
proceeding against him in November 2017 to except the debt from discharge. A default judgment
was entered in her favor in December 2017 in that proceeding.

        In the meantime, the Chapter 7 trustee has been administering the bankruptcy estate. He
recovered non-exempt assets for the estate and notified creditors that in order to share in the
distribution of funds, proofs of claim should be filed with the bankruptcy court by April 9, 2018.
The trustee has not yet filed a final report of distribution, and the case remains open.

        The Bankruptcy Code and procedural rules govern the filing of proofs of claim to establish
a right to distribution from the bankruptcy estate. Federal Rule of Bankruptcy Procedure 3002(a)
requires that a creditor “must file a proof of claim . . . for the claim to be allowed.” Section 502 of
the Bankruptcy Code provides that claims for which proof is filed under § 501 are deemed allowed
unless objected to. If a claim is filed late, it may be allowed if it falls within § 726(a)(1), (2), or
(3). 11 U.S.C. § 502(b)(9).

       Rule 3002 sets out the appropriate deadlines for filing a proof of claim, depending on the
chapter, the type of creditor, and the basis for the claim. Rule 3002(c)(6) explains how to obtain
an extension of time in which to file a proof of claim:

                 (6) On motion filed by a creditor before or after the expiration of the time
       to file a proof of claim, the court may extend the time by not more than 60 days
       from the date of the order granting the motion. The motion may be granted if the
       court finds that:
                         (A) the notice was insufficient under the circumstances to give the creditor
                a reasonable time to file a proof of claim because the debtor failed to timely file the
                list of creditors’ names and addresses required by Rule 1007(a); or
Case 17-81515-TLS        Doc 61     Filed 10/29/20 Entered 10/29/20 11:32:26                Desc Main
                                    Document     Page 2 of 3



                       (B) the notice was insufficient under the circumstances to give the creditor
               a reasonable time to file a proof of claim, and the notice was mailed to the creditor
               at a foreign address.

       Neither of those reasons for granting an extension exists in this case.

       Nevertheless, a late-filed claim is not automatically shut out of the distribution of property
in a Chapter 7 estate. As noted above, § 726(a) expressly preserves the ability of creditors who file
claims late to receive payment if certain circumstances are met:

       [P]roperty of the estate shall be distributed –

               (1) first, in payment of claims of the kind specified in, and in the order
       specified in, section 507 of this title, proof of which is timely filed under section
       501 of this title or tardily filed on or before the earlier of –
                        (A) the date that is 10 days after the mailing to creditors of the
               summary of the trustee's final report; or
                        (B) the date on which the trustee commences final distribution under
               this section;

               (2) second, in payment of any allowed unsecured claim, other than a claim
       of a kind specified in paragraph (1), (3), or (4) of this subsection, proof of which
       is –
                       (A) timely filed under section 501(a) of this title;
                       (B) timely filed under section 501(b) or 501(c) of this title; or
                       (C) tardily filed under section 501(a) of this title, if –
                               (i) the creditor that holds such claim did not have notice or
                       actual knowledge of the case in time for timely filing of a proof of
                       such claim under section 501(a) of this title; and
                               (ii) proof of such claim is filed in time to permit payment of
                       such claim;

                (3) third, in payment of any allowed unsecured claim proof of which is
       tardily filed under section 501(a) of this title, other than a claim of the kind specified
       in paragraph (2)(C) of this subsection[.]

11 U.S.C. § 726(a).

       The movant’s claim is not one specified in § 507, so the first paragraph is inapplicable.
Second, the movant clearly cannot say she did not have notice or actual knowledge of the
bankruptcy case in time to file a proof of claim before the deadline, because she promptly filed an
adversary proceeding to except the debt from discharge. Thus, the second paragraph is
inapplicable. If she is to be allowed into the distribution line, it will have to be under subsection
(3).




                                                 -2-
Case 17-81515-TLS              Doc 61      Filed 10/29/20 Entered 10/29/20 11:32:26              Desc Main
                                           Document     Page 3 of 3



       Section 726(a)(3) effectively subordinates a late-filed claim when the lateness is solely
because the creditor failed to act. It permits distribution of estate funds on late-filed claims only if
there are any funds left after timely filed claims have been paid. See North Dakota ex rel.
Stenehjem v. Bala (In re Racing Servs., Inc.), ___ B.R. ___, Case No. 20-6002, 2020 WL 5541382,
at *5 (B.A.P. 8th Cir. Sept. 16, 2020); In re Phillips, 166 B.R. 129, 132-33 (Bankr. S.D. Iowa
1994).

        The movant is seeking to file her claim more than two-and-a-half years after the deadline.
In this case, the trustee has not yet made the final distribution of the assets of the estate, so
§ 726(a)(3) protects this creditor’s tardiness.

       IT IS ORDERED: Janet Clouse’s motion to file proof of claim out of time (Fil. No. 58) is
granted.

         DATED: October 29, 2020

                                                                  BY THE COURT:


                                                                  /s/Thomas L. Saladino
                                                                  Chief United States Bankruptcy Judge


Notice given by the Court to:
       *Donald A. Roberts
       Howard Duncan
       J.P. Sam King
       United States Trustee

Movant (*) is responsible for giving notice to other parties if required by rule or statute.




                                                          -3-
